


EXHIBIT 10.1

AMENDED AND RESTATED CONSULTING AGREEMENT

This Amended and Restated Consulting Agreement (this "Agreement") dated
September 29, 2010 is made as the effective date of February 10, 2010 by and
between Vycor Medical, Inc., a Delaware corporation (the "Company") and
Fountainhead Capital Management Limited, an entity registered in Jersey ("FCM")
(each a "Party" and collectively referred to hereafter as the "Parties").

W I T N E S S E T H:

      WHEREAS, the Company is an early-stage business with limited resources to
pursue its business plan and strategy.

      WHEREAS, FCM has substantial experience in corporate strategic and
financial advice and has substantial expertise and contacts which are of value
to the Company in carrying out its business plan;

      WHEREAS, to facilitate the pursuit of the goals stated in its business
plan, the Company desires to engage FCM to provide the services specified in
this Agreement;

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:

      1.       Services. The services which FCM shall provide under this
Agreement, shall include the following:

          (a)    FCM will familiarize itself to the extent it deems appropriate
with the business, operations, financial condition and prospects of the Company
solely for the purpose of assisting in developing an overall strategic plan;

          (b)    At the request of the Company's management, FCM will provide
strategic advisory services relative to the achievement of the Company's
business plan;

          (c)    FCM will assist the Company on the preparation of budgets and
strategic plans and assist in the analysis of proposed contractual and other
transactions;

          (d)    FCM will assist in the identification and qualifying of
potential investors including institutional funds which might have an interest
in evaluating participation in financing transactions with the Company;

          (e)    At the request of the Company's management, FCM will provide
advisory services related to corporate governance and matters related to the
maintenance

--------------------------------------------------------------------------------



of the Company's status as a publicly-reporting company, and will assist the
Company in satisfying various corporate compliance matters;

          (f)    At the request of the Company's management, FCM will assist the
Company in negotiation strategies with Company creditors; and

For the avoidance of doubt, under this Consulting Agreement FCM will not have
the authority to bind the Company. All of the services provide by FCM shall be
performed outside of the United States and FCM will not have any specific duties
or roll as an officer or Director of the Company. Any services provided by
individuals which may be related to FCM will be performed on an individual basis
and not on behalf of FCM and shall be compensated, if any, separately from this
Agreement.

FCM is not a licensed broker-dealer. Under no circumstances will FCM engage in
any activities which would require licensure as a broker-dealer or otherwise.

      2.       Term and Termination. The term of this engagement shall be for a
period of two (2) years commencing with the date of this Agreement and may be
extended upon the mutual written agreement of the Parties. Vycor has the right
to terminate this agreement one (1) year commencing with the date of this
Agreement if the Funding (as defined below) has not occurred by that date.

      3.       Consideration. In consideration for FCM providing the services
set forth in Section 1 above, the Company will pay to FCM.

          (a)    Signing Warrants. Upon the signing of this agreement, the
Company shall issue to FCM warrants to purchase 39,063,670 shares of the
Company's Common Stock, at a price of $0.0125 per share.

          (b)    Success Warrants. Should new funding totaling $3 million in
aggregate in Common Stock of Vycor or in securities convertible into Common
Stock of Vycor at a price of no less than $0.0125 per share of Common Stock be
closed during the term of this agreement (the "Funding"), then the Company shall
issue to FCM additional warrants to purchase 39,063,670 shares of the Company's
Common Stock, at a price of $0.0125 per share.

         (c)    Monthly Retainer. Commencing February 10, 2010 the Company shall
pay to FCM a retainer of $8,500. This monthly retainer shall be accrued and paid
out to FCM at the option of FCM as follows: (i) in Vycor stock at any time at
$0.0125 per share; or (ii) in cash following the closing of a fundraising of
$1.5 million or on the sale of the Company

         (d)    Out of Pocket Expenses. Commencing February 10, 2010 the Company
shall reimburse FCM for all reasonable out-of-pocket expenses directly incurred
in the provision of the services set forth in Section 1 above, to include
expenses incurred during FCM's visit to Vycor commencing January 24, 2010. This
reimbursement shall be accrued and paid out to FCM at the option of FCM
as follows:

--------------------------------------------------------------------------------



(i) in Vycor stock at any time at $0.0125 per share; or (ii) in cash following
the closing of a fundraising of $1.5 million or on the sale of the Company

      4.       Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable overnight courier service, in each case to the intended
recipient as set forth below:

           
  If to the Company:     Copy to:                

Vycor Medical, Inc.


80 Orville Dr.


Suite 100


Bohemia, NY 11716






   

Law Offices of Robert Diener


122 Ocean Park Boulevard


Suite 307


Santa Monica, California 90405


          Attention: Robert Diener                 If to the FCM:              
       

Fountainhead Capital Management Limited


Portman House


Hue Street, St. Helier


Jersey JE4 5RP


                      Attention: Richard Breeze        

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.

      5.    Miscellaneous.

         (a)    Entire Agreement. This Agreement constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements
or representations by or among the Parties, written or oral, with respect to the
subject matter hereof.

--------------------------------------------------------------------------------



         (b)    Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other party.

         (c)    Counterparts and Facsimile Signature. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. This
Agreement may be executed by facsimile signature.

         (d)    Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

         (e)    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of laws
of any jurisdictions other than those of the State of New York. The Parties
hereby consent to the exclusive jurisdiction of the courts of the State of New
York located in the Borough of Manhattan and the United States District Court
for the Southern District of New York for all disputes arising under this
Agreement.

         (f)    Amendments and Waivers. The Parties may mutually amend any
provision of this Agreement at any time during the term of this Agreement prior
to the termination of this Agreement. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver. No waiver
by any party with respect to any default, misrepresentation or breach of
warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

         (g)    Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as
so modified.

--------------------------------------------------------------------------------



         (h)    Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.

         (i)    Remedies. FCM shall be entitled to enforce its rights under this
Agreement specifically to recover damages by reason of any breach of any
provision or term of this Agreement and to exercise all other rights existing in
its favor. In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys fees.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.

Vycor Medical, Inc.

                 
 



            
By:      /s/ Kenneth T. Coviello           
Name:   Kenneth T. Coviello
Title:     President






Fountainhead Capital Management Limited


  


            
By:      /s/ Eileen O'Shea           
Name:   Eileen O'Shea
Title:     Director


  


            
By:      /s/ Carole Dodge            
Name:   Carole Dodge
Title:     Director


             

--------------------------------------------------------------------------------